Exhibit 10.70

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into effective
the 22nd day of April, 2008 by and between CRG Partners, Inc. (the
“Consultant”), whose principal place of business is 356 Middle Country Road,
Suite 302, Coram, NY 11727 and Public Media Works, Inc. (the “Client”), whose
principal place of business is 14759 Oxnard St., Van Nuys, CA 91411.

WHEREAS, Consultant is in the business of providing services for management
consulting, business advisory, shareholder information and public relations; and

WHEREAS, the Client deems it to be in its best interest to retain Consultant to
render to the Client such services as may be needed; and

WHEREAS, Consultant is ready, willing and able to render such consulting and
advisory services to Client.

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:

1. Consulting Services. The client hereby retains the Consultant as an
independent Consultant to the Client and the Consultant hereby accepts and
agrees to such retention. The services provided by the Consultant are:
Disseminate an Overview Report on the Client Company by means of “Targeted”
E-Mail and conduct a marketing campaign to new investors by posting the Overview
Report and a company Profile on the TheSubway.com website and at the Consultants
discretion, publicize news released by the Client Company.

It is acknowledged and agreed by the Client that Consultant carries no
professional licenses, and is not rendering legal advice or performing
accounting services, nor acting as an investment advisor or brokerage/dealer
within the meaning of the applicable state and federal securities laws. The
services of Consultant shall not be Exclusive nor shall Consultant be required
to render any specific number of hours or assign specific personnel to the
Client or its projects.

2. Independent Contractor. Consultant agrees to perform its consulting duties
hereto as an independent contractor. Nothing contained herein shall be
considered to as creating an employer-employee relationship between the parties
to this Agreement. The Client shall not make social security, worker’s
compensation or unemployment insurance payments on behalf of Consultant. The
parties hereto acknowledge and agree that Consultant cannot guarantee the
results or effectiveness of any of the services rendered or to be rendered by
Consultant. Rather, Consultant will use its best efforts and does not promise
results.

3. Time, Place and Manner of Performance. The Consultant shall be available for
advice and counsel to the officers and directors of the Client as such
reasonable and convenient times and places as may be mutually agreed upon.
Except as aforesaid, the time, place and manner of performance of the services
hereunder, including the amount of time to be allocated by the Consultant to any
specific service, shall be determined at the sole discretion of the Consultant.

4. Term of Agreement. Commencing on the date of this Agreement, the term of this
Agreement shall be for an initial period of Thirty (30) days (1) month (the
“Initial Period”) and shall be extended, upon the mutual agreement of both
Consultant and Client, for an additional period of One Hundred and Fifty
(150) days (the “Renewal Period”), subject to prior termination as hereinafter
provided. Mutual consent to enter into the Renewal Period shall be provided in
electronic format, or in writing, or as otherwise may be agreed to by the
parties.

5. Compensation. In providing the foregoing services, Consultant shall be
responsible for all costs incurred except the Client will be responsible for
mailing out due diligence requests. Client shall pay Consultant for its services
hereunder as follows: a) for the Initial Period Client shall pay Consultant,
upon signing of this agreement, 60,000 shares of its restricted common stock,
and b) for the Renewal Period Client shall pay Consultant, on the first day of
the Renewal Period, 300,000 shares of restricted common stock.



--------------------------------------------------------------------------------

6. Non-Payment. In the event that the payment of any compensation due under this
Agreement is not paid then, in addition to the rights granted the Consultant
under paragraph 8 “Termination” of this Agreement, Consultant, may at its sole
discretion, immediately remove Client’s company from thesubway.com website and
cease providing its services hereunder until any arrears in compensation are
brought current.

7. Client’s Representations. The Client represents that it is in compliance with
all applicable Securities and Exchange Commission reporting and accounting
requirements and all applicable requirements of the NASD or any stock exchange.
The Client further represents that it has not been and is not the subject of any
enforcement proceeding or injunction by the Securities and Exchange Commission
or any state securities agency.

8. Termination.

(a) This Agreement may be terminated by either party upon giving written notice
to the other party if the other party is in default hereunder and such default
is not cured within Thirty (30) days of receipt of written notice of such
default. Additionally, this Agreement may be terminated for any reason
whatsoever, at any time, by Client, upon 3 days written prior notice.

(b) Consultant and Client shall have the right and discretion to immediately
terminate this Agreement should the other party in performing their duties
hereunder, violate any law, ordinance, permit or regulation of any governmental
entity, except for violations which either singularly or in the aggregate do not
have or will not have a material adverse effect on the operations of the Client.

(c) In the event of any termination hereunder all shares or funds due to or paid
to the Consultant through the date of termination shall be fully earned and
non-refundable and the parties shall have no further responsibilities to each
other except that the Client shall be responsible to make any and all payments
if any, due to the Consultant through the date of the termination and the
Consultant shall be responsible to comply with the provisions of section 10
hereof.

9. Work Product. It is agreed that all information and materials produced for
the Client shall be the property of the Consultant, free and clear of all claims
thereto by the Client, and the Client shall retain no claim of authorship
therein.

10. Confidentiality. The Consultant recognizes and acknowledges that it has and
will have access to certain confidential information of the Client and its
affiliates that are valuable, special and unique assets and property of the
Client and such affiliates. The Consultant will not, during the term of this
Agreement, disclose, without the prior written consent or authorization of the
Client, any of such information to any person, for any reason or purpose
whatsoever. In this regard, the Client agrees that such authorization or consent
to disclose may be conditioned upon the disclosure being made pursuant to a
secrecy agreement, protective order, provision of statute, rule, regulation or
procedure under which the confidentiality of the information is maintained in
the hands of the person to whom the information is to be disclosed or in
compliance with the terms of a judicial order or administrative process.

11. Conflict of Interest. The Consultant shall be free to perform services for
other persons. The Consultant will notify the Client of its performance of
Consultant services for any other person, which could conflict with its
obligations under the Agreement. Upon receiving such notice, the Client may
terminate this Agreement, in which event Consultant shall return to Client all
compensation paid by Client hereunder, or consent to the Consultant’s outside
consulting activities; failure to terminate, this Agreement within seven
(7) business days of receipt of written notice of conflict shall constitute the
Client’s ongoing consent to the Consultant’s outside consulting services.



--------------------------------------------------------------------------------

12. Consultant Representations. Client is entering into this Agreement and
issuing the Client Common Stock to the Consultant in reliance upon the following
representations made by the Consultant:

(a) Consultant acknowledges and agrees that the Client Common Stock to be issued
hereunder has not been registered with the United States Securities and Exchange
Commission (“SEC”) or with the securities regulatory authority of any state. The
Client Common Stock is subject to restrictions imposed by federal and state
securities laws and regulations on transferability and resale, and may not be
transferred assigned or resold except as permitted under the Securities Act of
1933, as amended (the “Act”), and the applicable state securities laws, pursuant
to registration thereunder or exemption therefrom.

(b) Consultant is an “accredited investor” within the meanings set forth in
Regulation D of the Act.

(c) Consultant (i) has had, and continues to have, access to detailed
information with respect to the business, financial condition, results of
operations and prospects of Client; (ii) has received or has been provided
access to all material information concerning an investment in Client; and
(iii) has been given the opportunity to obtain any additional information or
documents from, and to ask questions and receive answers of, the officers,
directors and representatives of Client to the extent necessary to evaluate the
merits and risks related to an investment in Client represented by the Common
Stock, including an opportunity to review all of Client’s public filings with
the SEC.

(d) Consultant either has a pre-existing personal or business relationship with
the Client or its officers, directors or controlling persons, or by reason of
Consultant’s business or financial experience, or the business or financial
experience of their professional advisors who are unaffiliated with and who are
not compensated by the Client, directly or indirectly, have the capacity to
protect their own interests in connection with the purchase of the Common Stock.

(e) As a result of Consultant’s study of the aforementioned information and
Consultant’s prior overall experience in financial matters, and Consultant’s
familiarity with the nature of businesses such as Client, Consultant is properly
able to evaluate the capital structure of Client, the business of Client, and
the risks inherent therein.

(f) Consultant understands the restrictions on his ability to transfer and
resale the Client Common Stock. Consultant’s financial condition is such that
Consultant can afford to bear the economic risk of holding the Client Common
Stock, and to suffer a complete loss of Consultant’s investment in Client
represented by the Client Common Stock.

(g) Consultant’s principal place of business is in the State of New Jersey.

13. Disclaimer of Responsibility for Act of the Client. In no event shall
Consultant be required by this Agreement to represent or make management
decisions for the Client. Consultant shall under no circumstances be liable for
any expense incurred or loss suffered by the Client as a consequence of such
decisions, made by the Client or any affiliates or subsidiaries of the Client.

14. Indemnification.

(a) The client shall protect, defend, indemnify and hold Consultant and its
assigns and attorneys, accountants, employees, officers and director harmless
from and against all losses, liabilities, damages, judgments, claims,
counterclaims, demands, actions, proceedings, costs and expenses (including
reasonable attorneys’ fees) of every kind and character resulting from, relating
to or arising out of (a) the inaccuracy, non-fulfillment or breach of any
representation, warranty, covenant or Agreement made by the Client herein, or
(b) negligent or willful misconduct, occurring during the term thereof with
respect to any of the decisions made by the Client (c) a violation of state or
federal securities laws.

(b) The Consultant shall protect, defend, indemnify and hold Client and its
assigns and attorneys, accountants, employees, officers and director harmless
from and against all losses, liabilities, damages, judgments, claims,
counterclaims, demands, actions,



--------------------------------------------------------------------------------

proceedings, costs and expenses (including reasonable attorneys’ fees) of every
kind and character resulting from, relating to or arising out of (a) the
inaccuracy, non-fulfillment or breach of any representation, warranty, covenant
or Agreement made by the Consultant herein, or (b) negligent or willful
misconduct, occurring during the term thereof with respect to any of the
decisions made by the Consultant (c) a violation of state or federal securities
laws.

15. Service and Notices. Service and Notice: Any service and/or notice required
or permitted to be given under this Agreement shall be deemed sufficient if in
writing and delivered or sent by registered or certified mail, or by Federal
Express or other recognized courier to the principal office of each.

16. Waiver of Breach. Any waiver by either party or a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by any party.

17. Assignment. This Agreement and the right and obligations of the Consultant
hereunder shall not be assignable without the written consent of the Client.

18. Applicable Law. It is the intention of the parties hereto that this
Agreement and the performance hereunder and all suits and special proceedings
hereunder be construed in accordance with and under and pursuant to the laws of
the State of California and that in any action, special proceeding or other
proceedings that may be brought arising out of, in connection with or by reason
of this Agreement, the law of the State of California shall be applicable and
shall govern to the exclusion of the law of any other forum, without regard to
the jurisdiction on which any action or special proceeding may be instituted.

19. Severability. All agreements and covenants contained herein are severable,
and in the event any of them shall be held to be invalid by any competent court,
the Agreement shall be interpreted as if such invalid agreements or covenants
were not contained herein.

20. Entire Agreement. This Agreement constitutes and embodies the entire
understanding and Agreement of the parties and supersedes and replaces all other
or prior understandings, agreements and negotiations between the parties.

21. Waiver and Modification. Any waiver, alteration, or modification of any of
the provisions of this Agreement shall be valid only if made in writing and
signed by the parties hereto. Each party hereto, may waive any of its rights
hereunder without affecting a waiver with respect to any subsequent occurrences
or transactions hereof.

22. Binding Arbitration. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration
administered by the American Arbitration Association under its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator(s) may
be entered in any court having jurisdiction thereof. The arbitration shall be
conducted in Los Angeles County, California.

23. Counterparts and Facsimile Signature. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Execution and delivery of this Agreement by exchange of facsimile
copies bearing the facsimile signature of a party hereto shall constitute a
valid and binding execution and delivery of this Agreement by such party. Such
facsimile copies shall constitute enforceable original documents.

24. TheSUBWAY.com web site is operated by Consultant under a license from
TheSUBWAY.com Inc., Capital Research Group, Inc. and One Source Solutions Inc.
(Licensors) and Consultant is not the agent of any of the Licensors and
Consultant is solely responsible for all statements in and obligations under
this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, effective as of the date set forth above.

 

CONSULTANT:

 

    CRG Partners, Inc.     By:   /s/ Joseph G. Farrar     DATE:     Joseph G.
Farrar, President / CEO      

 

CRG Partners, Inc.     By:   /s/ Peter Antipatis     DATE:     Peter Antipatis,
Vice President      

 

CLIENT:     Public Media Works, Inc.     By:   /s/ Al Hayes     DATE:     Al
Hayes, Chief Executive Officer      